ORDER

Charles Young moves to voluntarily dismiss his appeal 05-1504 of the January 18, 2005 judgment of the United States District Court for the Eastern District of Arkansas in Young v. Ocwen Bank, No. 03-CV-856.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The unopposed motion to dismiss is granted.*
(2) Each side shall bear its own costs.
(3) All pending motions are moot.

 We note that Young requests that this dismissal be with prejudice; however, it is not the practice of this court to dismiss with or without prejudice.